Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG All Amounts in $US unless stated otherwise GOLDCORP DELIVERS RECORD 2; PEER-LEADING FIVE-YEAR GROWTH PROFILE EXTENDED VANCOUVER, BRITISH COLUMBIA, JANUARY 11, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) today announced record gold production for the 2009 year of over 2.4 million ounces, exceeding guidance that had been previously revised upward from 2.3 million ounces.Fourth quarter 2009 gold production totaled 601,000 ounces. Goldcorp’s year-end financial statements are expected to be released on Thursday, March 11, 2010. The calculation of operating costs for 2009 has not yet been completed, but total cash costs(1) are expected to be approximately $295 per ounce of gold on a by-product basis and approximately $390 per ounce of gold on a co-product basis, beating guidance on both measures.The Company ended the year with $865 million in cash. “Executing to our plan remained our top priority throughout 2009, so achieving these exceptional results is particularly gratifying,” said Chuck Jeannes, President and Chief Executive Officer.“In a year that began amid economic uncertainty and ended with record-high gold prices, we delivered on our core mandate of sustainable prosperity for all Goldcorp stakeholders. Our mines all performed at or ahead of expectations, we advanced projects throughout our growth pipeline, including the commencement of regular production and concentrate sales from Peñasquito, and we funded all of this progress from existing sources of liquidity without dilution of shareholders’ equity.Very importantly, we achieved these successes while also continuing to improve safety and environmental performance throughout the organization.” “At Peñasquito, ore processing throughput rates for the first sulphide processing line (Line 1) are now at operational production levels while excellent progress continues to be made toward completion and ramp-up of the second sulphide processing line (Line 2) in the third quarter of - 1
